IN THE COURT OF APPEALS OF IOWA

                               No. 4-051 / 13-0829
                               Filed March 12, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW MACTAGGART,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Fayette County, John J.

Bauercamper, Judge.



       A defendant appeals from a judgment of guilty and sentence imposed

after he pled guilty to a charge of second-degree theft. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, W. Wayne Saur, County Attorney, and J.D. Villont, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vaitheswaran, J., and Goodhue, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                          2


GOODHUE, S.J.

          Matthew MacTaggart appeals from a judgment of guilty and sentence

imposed after his plea of guilty to a charge of second-degree theft, a class “D”

felony.

   I. Background Facts and Circumstances

          MacTaggart was charged with first-degree theft but signed a written plea

of guilty to the amended charge of second-degree theft pursuant to a plea

agreement. The minutes of testimony allege that MacTaggart did unlawfully take

possession or control of a racecar engine and other engine parts with the intent

to deprive the owner thereof, and further alleged the property to have a value

exceeding $10,000. As a result of a search pursuant to a warrant, the racecar

engine and other items, including car parts and tools, were discovered at the

Arthur Loyd residence. The minutes of evidence attached to the trial information

included the statement of the racecar engine owner that it alone had a value in

excess of $20,000.       The minutes also contain a statement from Loyd that

MacTaggart had given him the racecar engine as payment on a debt that

MacTaggart owed him. In the written plea, MacTaggart acknowledged that the

property taken exceeded $1000 in value and that the minutes of testimony were

substantially correct.

          When the plea was entered, the court initially noted that it had been

handed a written plea signed by MacTaggart. The court conducted a lengthy

plea colloquy, in which the court advised MacTaggart of the elements of second-

degree theft. The court asked MacTaggart if he understood, and MacTaggart

responded that he did.
                                          3


       The court then had MacTaggart look at the minutes of testimony.

MacTaggart acknowledged that they were for the most part true, but then

indicated that he only helped Loyd load the tools when they were taken, and

further that he was not involved in taking all of the items listed.            He

acknowledged that he knew Loyd did not have the authority to take the items and

later admitted that he knew Loyd did not intend to return them to the owner. After

the plea was entered, immediate sentencing was pronounced pursuant to

MacTaggart’s request.

       MacTaggart appeals contending that the factual basis of the value of the

property involved in the theft was never established to be between $1000 and

$10,000 as required to constitute second-degree theft. He further contends that

he received ineffective assistance of counsel because his counsel did not note

the deficiency and failed to file a motion in arrest of judgment.

   II. Preservation of Error

       No motion for arrest of judgment was filed as required by Iowa Rule of

Criminal Procedure 2.24(3)(a), but when a defendant alleges ineffective

assistance of counsel for permitting a plea where there is no factual basis, an

exception exists to the requirement that a motion in arrest of judgment be filed.

State v. Allen, 708 N.W.2d 361, 365 (Iowa 2006).

   III. Scope of Review

       Ineffective-assistance-of-counsel claims are reviewed de novo, and when

the record is adequate, they may be reviewed on direct appeal. State v. Finney,

834 N.W.2d 46, 49 (Iowa 2013). In this case we, find the record sufficient.
                                         4


   IV. Discussion

       Rule 2.8(2)(b) of the Iowa Rules of Criminal Procedure provides that the

court “shall not accept a plea of guilty without first determining that the plea is

made voluntarily and intelligently and has a factual basis.” Pursuant to the rule

cited, it is initially incumbent on the trial court before accepting a plea to

determine that a factual basis exists, and if counsel allows a defendant to enter a

plea of guilty when there is no factual basis of record, it is considered ineffective

assistance of counsel. State v. Schminkey, 597 N.W.2d 785, 788 (Iowa 1999).

An ineffective-assistance-of-counsel claim requires a claimant to show both

failure to perform an essential duty and prejudice. State v. Maxwell, 743 N.W.2d

185, 195 (Iowa 2008). When a defendant is permitted to plead guilty to a charge

where no factual basis exists and fails to file a motion in arrest of judgment,

counsel has failed to perform an essential duty. State v. Brooks, 555 N.W.2d

446, 448 (Iowa 1996).

       In determining whether counsel has provided ineffective assistance of

counsel by permitting his client to enter a plea of guilty when no factual basis

exists, it is appropriate to look at the entire record, including the minutes of

testimony, rather than being restricted to the in-court colloquy.       Finney, 834

N.W.2d at 62. Focusing on the racecar engine only, the minutes of testimony

reflect it had been stolen, that it was worth more than $20,000, and it had been

delivered by MacTaggart to Loyd in payment of a debt. In establishing that there

was a factual basis for acceptance of a plea of guilty, the court must determine

that the facts support the crime—not necessarily that the defendant is guilty.

State v. Keene, 630 N.W.2d 579, 581 (Iowa 2001).
                                           5


       MacTaggart contends that because he advised the court in the colloquy

that he had not been involved in the theft of all of the property recovered from the

Loyd property, he in effect did not admit that the $1000 minimum requirement to

constitute theft in the second degree had been met. He therefore concludes that

the factual basis for the crime has not been satisfied.

       A plea of guilty waives all objections that are not intrinsic to the plea itself.

State v. Moorehouse, 316 N.W.2d 884, 885 (Iowa 1982) overruled on other

grounds by State v. Kress, 636 N.W.2d 12 (Iowa 2001). As previously stated the

purpose of establishing a factual basis to a guilty plea is for the court to be

satisfied that facts support the crime for which the plea of guilty has been

entered. It is not for the purpose of wringing a confession from the defendant.

State v. Hanson, 221 N.W.2d 274, 276 (Iowa 1974).

       MacTaggart’s reluctance to admit that he was involved in the theft of all

the property seized from the Loyd residence has no effect on the existence of the

factual basis for the criminal charge to which the plea was entered.

   V. Conclusion

       Because we find the record disclosed a factual basis for the plea entered,

MacTaggart’s conviction and sentence is affirmed.

       AFFIRMED.